Per curiam.
On petition of the State Bar, this Court appointed a special *684master under Bar Rule 4-106. Following a hearing, the special master determined that Respondent had entered a guilty plea in the United States District Court for the Northern District of Texas to one count of an indictment charging him with criminal conspiracy to structure financial transactions to evade reporting requirements, in violation of 18 USC § 371, a felony, and that Respondent’s guilty plea and conviction constitute a violation of Standard 66 of Bar Rule 4-102 (d). The special master noted that Respondent was personally served with the State Bar’s petition for appointment of a special master and with the order appointing the special master, and was also served with the order setting the hearing before the special master. Respondent, who was, according to the State Bar, in federal custody under sentence for his conviction, did not appear at the hearing. Based on the State Bar’s proof of the indictment and guilty plea, the special master recommends that Respondent be disbarred.
Decided September 25, 1995.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State, for State Bar of Georgia.
After considering the record, we adopt the special master’s conclusion that Respondent’s guilty plea and conviction of the foregoing felony constitute a violation of Standard 66 of Bar Rule 4-102 (d), adopt the special master’s recommendation of discipline and order that Respondent be disbarred from the practice of law in Georgia. Waugh is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, take all actions necessary to protect the interests of his clients, and certify to this Court that he has satisfied the requirements of that Rule.

Disbarred.


All the Justices concur.